DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 10/21/21 are currently pending. Claim(s) 1-20 is/are rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Filter media side of claim 1
Outer ring surface of claim 3
First channel portion of claims 4-6
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 14-15 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 14 recites the limitation “the first ring surface.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 15 recites the limitation “the first ring surface.” There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 11161068 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 1-18 of U.S. Patent No. 11161068 B2 substantially correspond to claims 1-20 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Campbell (WO 2014210541 A1).

    PNG
    media_image1.png
    728
    559
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    613
    media_image2.png
    Greyscale

Regarding claim 1, Campbell teaches from all figures teaches filter assembly, comprising:  a filter media body (1115) including a filter media side surface extending between a first filter media end surface (bottom end) and a second filter media end surface (top end); and  a compression ring (1120 or 1121) disposed adjacent to the second filter media end surface and one or more fluid channels (filter pores) each defining a fluid pathway extending continuously from a first end adjacent to the second filter media end surface to a second end adjacent to the filter media side surface (p. 23-40).
Regarding claim 2, Campbell teaches wherein the compression ring includes a rectangular cross-sectional shape (fig. 69a).
Regarding claim 3, Campbell teaches wherein the filter media side surface is cylindrical and defines a first diameter and the compression ring includes an outer ring surface having a second diameter that is greater than first diameter (fig. 69a).
Regarding claim 4, Campbell teaches wherein the compression ring includes a first end surface defining a width of the compression ring and an outer ring surface extending from the first end surface and defining a length of the compression ring, and wherein each of the one or more fluid channels includes a first channel portion extending through the entire width of the first end surface and a second channel portion extending from the first channel portion through the entire length of the outer ring surface  (fig. 69a).
Regarding claim 5, Campbell teaches further comprising a filter housing (1101) including a first support wall (1108) contacting the first end surface and a second support wall  ( 1102) contacting the outer ring surface, the first channel portion forming a first fluid pathway between the first end surface and the first support wall and the second channel portion forming a second fluid pathway between the outer ring surface and the second support wall  (fig. 63).
Regarding claim 6, Campbell teaches wherein each of the one or more fluid channels includes a first channel portion extending in a radial direction from the first end of the fluid channel and a second channel portion extending in an axial direction from the first channel portion to the second end of the fluid channel (fig. 69a).
Regarding claim 7, Campbell teaches wherein a first portion of the compression ring is disposed radially inwardly of the filter media side surface and a second portion of the compression ring is disposed radially outwardly from the filter media side surface.
Regarding claim 8, Campbell teaches further comprising a seal (1120g) disposed adjacent to the first filter media end surface.
Regarding claim 9, Campbell teaches wherein at least one of the seal (1120g) and the compression ring is disposed within an annular channel formed between the filter media side surface and one of the first filter media end surface and the second filter media end surface.
Regarding claim 10, Campbell teaches further comprising a screen element (i.e. 1016g).
Regarding claims 11-20, refer to rejection of claims 1-10.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brown (US 20060091064 A1).

    PNG
    media_image3.png
    427
    622
    media_image3.png
    Greyscale

Regarding claim 1, Brown teaches filter assembly, comprising:  a filter media body (400) including a filter media side surface extending between a first filter media end surface (top end) and a second filter media end surface (bottom end); and  a compression ring (408) disposed adjacent to the second filter media end surface and one or more fluid channels (410) each defining a fluid pathway extending continuously from a first end adjacent to the second filter media end surface to a second end adjacent to the filter media side surface [0025-50].
Regarding claim 2, Brown teaches wherein the compression ring includes a rectangular cross-sectional shape (408 – forms rectangular shape).
Regarding claim 3, Brown teaches wherein the filter media side surface is cylindrical and defines a first diameter and the compression ring includes an outer ring surface having a second diameter that is greater than first diameter (fig. 6).
Regarding claim 4, Brown teaches wherein the compression ring includes a first end surface (top surface) defining a width of the compression ring and an outer ring surface (bottom surface) extending from the first end surface and defining a length of the compression ring, and wherein each of the one or more fluid channels includes a first channel portion extending through the entire width of the first end surface and a second channel portion extending from the first channel portion through the entire length of the outer ring surface (fig. 6).
Regarding claim 5, Brown teaches further comprising a filter housing (110) including a first support wall (158) contacting the first end surface and a second support wall (110) contacting the outer ring surface, the first channel portion forming a first fluid pathway between the first end surface and the first support wall and the second channel portion forming a second fluid pathway between the outer ring surface and the second support wall.
Regarding claim 6, Brown teaches wherein each of the one or more fluid channels includes a first channel portion extending in a radial direction from the first end of the fluid channel and a second channel portion extending in an axial direction from the first channel portion to the second end of the fluid channel.
Regarding claim 7, Brown teaches wherein a first portion of the compression ring is disposed radially inwardly (408 bends inwardly towards the bottom) of the filter media side surface and a second portion (outer ring portion of 408) of the compression ring is disposed radially outwardly from the filter media side surface.
Regarding claim 8, Brown teaches further comprising a seal (112) disposed adjacent to the first filter media end surface.
Regarding claim 9, Brown teaches wherein at least one of the seal and the compression ring is disposed within an annular channel (146) formed between the filter media side surface and one of the first filter media end surface and the second filter media end surface.
Regarding claim 10, Brown teaches further comprising a screen element (i.e. 107 or 202) disposed adjacent to the first filter media end surface of the filter media body.
Regarding claims 11-20 refer to rejections of claims 1-10.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777